Judgment, Supreme Court, New York County (Eduardo Padro, J.), rendered August 8, 2005, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s determinations concerning credibility and identification, particularly where the evidence included a prompt identification and the recovery of prerecorded buy money from defendant’s person. The inconsistencies in testimony cited by defendant do not warrant disturbing the verdict. Concur—Tom, J.P., Andrias, Nardelli and Williams, JJ.